Name: Commission Regulation (EEC) No 820/86 of 20 March 1986 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  distributive trades;  prices
 Date Published: nan

 Avis juridique important|31986R0820Commission Regulation (EEC) No 820/86 of 20 March 1986 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Official Journal L 076 , 21/03/1986 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 20 P. 0159 Swedish special edition: Chapter 3 Volume 20 P. 0159 *****COMMISSION REGULATION (EEC) No 820/86 of 20 March 1986 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (5) thereof, Whereas, in accordance with Article 2 (1) (b) of Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 2610/85 (4), the skimmed-milk powder must be sold in quantities of not less than 10 tonnes; whereas experience has shown that a minimum quantity of 10 tonnes is too high for scientific institutes and for charities; whereas provision should therefore be made for a minimum quantity of one tonne; Whereas, in the light of the situation on the market in skimmed-milk powder, the increment applicable to the price at which skimmed-milk powder stored by intervention agencies is sold should be increased from 1,50 to 3 ECU per 100 kg; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2213/76 is hereby amended as follows: 1. In Article 2 (1) (a), '1,50 ECU per 100 kg' is replaced by '3 ECU per 100 kg'. 2. The following subparagraph is added to Article 2 (1) (b): 'However, that quantity may be reduced to one tonne in the case of a scientific institute or a charity.' 3. In the first subparagraph of Article 2 (2), '1,50 ECU per 100 kg' is replaced by '3 ECU per 100 kg'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 249, 11. 9. 1976, p. 6. (4) OJ No L 249, 18. 9. 1985, p. 15.